4 So.3d 691 (2009)
Karl SMITH, Appellant,
v.
STATE of Florida, DEPARTMENT OF REVENUE, on behalf of Nicole P. WILLIE, Appellee.
No. 1D08-1974.
District Court of Appeal of Florida, First District.
February 17, 2009.
Rehearing Denied March 23, 2009.
Karl Smith, Pro Se, Appellant.
Albert Thorburn, Senior Attorney, Department of Revenue, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's orders dated December 24, 2008, and April 28, 2008, the appeal is hereby dismissed as untimely. See Snelson v. Snelson, 440 So.2d 477 (Fla. 5th DCA 1983); Fla. R.App. P. 9.110(b). However, in light of appellant's allegation that he did not timely receive notice of entry of the agency's final order, this disposition is without prejudice to his right to petition the agency to vacate and re-enter that order. Reich v. Department of Health, 868 So.2d 1275 (Fla. 1st DCA 2004); Durando v. Palm Beach County, 719 So.2d 1258 (Fla. 1st DCA 1998).
DISMISSED.
DAVIS, BENTON and BROWNING, JJ., concur.